STATE OF MICHIGAN

                                   SUPREME COURT



GRIEVANCE ADMINISTRATOR
         Petitioner-Appellee,

v                                                      SC: 142729
                                                       ADB: 09-000043-GA
RAYMOND A. MACDONALD
        Respondent-Appellant.

_____________________________


       Statement by MARY BETH KELLY, J., Denying Motion for Disqualification
                                May 13, 2011


        MARY BETH KELLY, J. Appellant contends that I should be disqualified from
considering his application for leave, which appeals the Attorney Grievance
Commission’s (AGC) decision denying his motion for rehearing on its decision to
suspend his law license. Appellant posits that my disqualification is necessary because
the AGC considered a case I presided over as a then-Wayne County Circuit Court judge
in which I sanctioned appellant for frivolous motions. See MacDonald v Reed, (Case No.
04-405012-CZ). I disagree that I should be disqualified and I deny his motion.
        Appellant has failed to demonstrate any basis that would justify my recusal. My
ruling in the circuit court case does not prevent me from considering appellant’s current
application in a fair and impartial manner. The circuit court case is separate and distinct
from the AGC proceeding and I had no role whatsoever in the AGC proceeding. If
appellant’s contention that disqualification is warranted merely because the AGC
considered that I sanctioned him in a matter then-pending before myself as a circuit court
judge, then judicial disqualification motions could become judge–shopping mechanisms
for litigants to eliminate duly-elected justices who have previously ruled against the
litigant. This is not the law. I do not have any actual bias and my participation would not
cause an appearance of impropriety. I deny his motion to disqualify. See MCR 2.003.